4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Richard C. BARTEL, Debtor.Richard C. BARTEL, Defendant-Appellant,v.William E. GARRETT, Plaintiff-Appellee.
No. 93-1282.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1993.
Decided Sept. 2, 1993.

Appeal from the United States District Court, for the District of Maryland, at Baltimore, Nos.  CA-92-2132-HAR, BK-91-5-3395-SD;  John R. Hargrove, District Judge.
Richard C. Bartel, pro se.
Amram H. Feldman, Kawior & Feldman, Silver Spring, MD, for plaintiff-appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Richard C. Bartel appeals from the district court's order affirming the determination by the bankruptcy court that the debt owed to William E. Garrett is non-dischargeable.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Bartel v. Garrett, Nos.  CA-92-2132-HAR, BK-91-5-3395-SD (D.Md. Feb. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We have considered Bartel's numerous arguments and find them to be without merit.  Garrett's complaint was timely filed.  11 U.S.C.A. Rule 1019 (West Supp.1993);  In re Jones, 966 F.2d 169, 173 (5th Cir.1992).  Additionally, the State court transcript was properly admitted in the bankruptcy court proceeding.  See 11 U.S.C. Rule 9017 (1988);  In re Maurice, 138 B.R. 890, 894 (Bankr.N.D.Ill.1992).  We further find that the bankruptcy court properly held the debt to be non-dischargeable.  See In re Belfry, 862 F.2d 661, 662 (8th Cir.1988)